Citation Nr: 1219939	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for diabetes mellitus type II as secondary to service-connected sarcoidosis.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from December 1976 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, this matter was remanded for additional development.  This having been completed, the case has been returned to the Board for further review.


FINDING OF FACT

Diabetes mellitus type II did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year and was not caused or aggravated by a service-connected disability, to include sarcoidosis. 


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred or aggravated in service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability, to include sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist obligations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in November 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for diabetes mellitus type II as secondary to his service-connected sarcoidosis.  Specifically, the Veteran contends that steroids prescribed for his sarcoidosis caused his diabetes.  He does not claim, and the record does not show, that diabetes mellitus had its clinical onset in service or was manifested within the first post service year.  Service connection on a direct or presumptive basis is not for application.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

In a VA examination report for respiratory diseases dated in November 2007, the examiner diagnosed the Veteran with diabetes mellitus type II, new onset, good control.  At the time of the examination, the Veteran reported that five to six months ago he had noticed increased frequency of urination and increased fluid intake.  He went to VA emergency room where his blood sugar was found elevated at 500.  He was diagnosed with diabetes, new onset, and started on oral medications along with diet counseling.  This same VA examiner noted that the Veteran had been off steroids for more than sixteen years and had a normal pancreas per CT [computed tomography] abdomen as of February 2007.  The examiner opined that "This makes it unlikely for diabetes to be secondary to sarcoidosis."

A VA hospital summary dated in April 1983 shows the Veteran was diagnosed with sarcoidosis and was treated with steroids.  It was noted that he was started on Prednisone, 40 mgs qam every morning and Prednisone would be continued at this dosage for at least 15 days and he will be followed up in the Pulmonary Clinic for assessment of the response of the disease to the steroids.  In a June 1998 VA outpatient pulmonary clinic note, it was noted that the Veteran had a history of sarcoidosis diagnosed in 1983 by VA pulmonologist and was started on steroids postoperatively, but was having marked shortness of breath with an inability to even walk.  It was further noted that steroids were tapered down and eventually discontinued in 1985.  The medical evidence reflects that the Veteran was not restarted on steroids.  It was also noted that the Veteran tried the inhalers at that time and reported that they did not work.  A VA examination report for non-tuberculosis diseases dated in April 1996, confirmed that the Veteran was not currently on steroids.  In addition, the impression noted subsequent to a pulmonary functions test in January 1996 was "Mixed respiratory lung disease with mild obstructive and mild restrictive syndrome, and good response to bronchodilator."  There was no mention of the need for steroids.

In a January 2004 VA examination report for respiratory diseases, it was noted that the Veteran was diagnosed with pulmonary sarcoidosis in 1983 and was placed on oral steroids until 1986 and since then he has been off treatment.  The assessment was essentially stable pulmonary sarcoidosis.  A VA outpatient primary care note dated in February 2007 noted that the Veteran did not have postoperative steroids recently.  However, the active outpatient medications list contained in the note showed Flunisolide oral inhaler as one of the Veteran's medications.  Flunisolide oral inhaler was also shown on the Veteran's VA active outpatient medication lists in 2004.  

In addition, VA outpatient pulmonary clinic reports dated in June 2007 note the Veteran had stage two sarcoidosis and had been off steroids for sixteen years.  The assessment/plan indicated there was no need for steroids at the time for lung sarcoidosis.  VA outpatient treatment records showed the Veteran was prescribed bronchodilators and other non-steroidal oral inhalers to treat his respiratory disorder since steroids treatment was discontinued in 1985.  The medical evidence also shows that Flunisolide was prescribed subsequent to the discontinuance of steroid therapy in 1985. 

Because it was not clear whether the November 2007 VA examiner considered the prescriptions for Flunisolide in 2004 and 2007 in rendering the opinion that diabetes mellitus was not affected by steroid treatment for sarcoidosis, the Board, in March 2011, remanded the matter for an additional VA examination.

The Veteran was afforded a VA examination dated in April 2011 in connection with the claim.  The examiner indicated that the veteran's claims file had been reviewed in connection with the examination and report.  After examining the Veteran, the Veteran was diagnosed with diabetes mellitus type II, peripheral neuropathy of the bilateral toes, and erectile dysfunction.  Regarding whether the diabetes was caused by steroids prescribed for the Veteran's service-connected sarcoidosis, the examiner stated that the "Veteran was diagnosed wth Pulmonary Sarcoidosis in 1983 which is currently stage III, with gastric involvement.  Veteran was treated with oral steroids in 1983 to 1986 for his sarcoidosis.  Veteran was treated with inhaled steroids Flunisolide 250 mg 2 puffs po bid from 2004 to 2007, as seen in his C-file medications list on 5/5/2004. 7/26/2004, 10/10/2004, 7/21/2006, and 1/19/2007.  Veteran was diagnosed with type II DM on 8/3/2007.  His DM has been uncontrolled and lately getting worse, [he] is on Insulin 70/30 regimen 30 units sc tid per veteran's statement, and he is off Metformin due to diarrhea and abdominal discomfort.  Veteran was treated with oral steroids only in 1980s [and] since then no oral steroids only inhaled steroids for this pulmonary symptoms.  Veteran denies any family history of DM, but he himself is morbidly obese, his BMI is 36.81.  Veteran is not on inhaled steroid since December 2007, but his DM is still uncontrolled.  It is less likely as not that this veteran's type II DM is due to or aggravated by the use or oral steroids in 1983-1986 or inhaled steroids use in the past (2004-2007) for his service-connected pulmonary sarcoidosis."

In November 2011, the examiner indicated that the veteran's claims file had been reviewed in connection with the report.  The examiner again stated that the Veteran's diabetes mellitus type II was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner provided additional explanation for the opinion given.  Specifically, the examiner stated that "Veteran was diagnosed wth Pulmonary Sarcoidosis in 1983 which is currently stage III, with gastric involvement.  Veteran was treated with oral steroids in 1983 to 1986 for his sarcoidosis.  Veteran was treated with inhaled steroids Flunisolide 250 mg 2 puffs po bid from 2004 to 2007, as seen in his C-file medications list on 5/5/2004. 7/26/2004, 10/10/2004, 7/21/2006, and 1/19/2007.  Veteran was diagnosed with type II DM on 8/3/2007.  The maximum dose of Flunisolide (aerobid) is 8 inhalations per day, while this veteran was taking only 4 inhalations per day.  With inhaled steroids at the doses in micrograms there is very minimum absorption of drug in the systemic circulation and chances of developing DM from such a small dose is next to none.  

In medical literature there is no side effect of DM onset or aggravation mentioned for the inhaled steroid and there is no contraindication for the use of inhaled steroids in diabetic asthmatic.  This Veteran was treated with oral steroids in 1983 to 1986 for his sarcoidosis and DM is a relatively new diagnosis, since 8/2007.  Remote use of oral steroids for his sarcoidosis is less likely as not responsible for onset or aggravation of type II DM in this veteran.  The duration, mode and dose of treatment with steroids are important in the development of DM as a side effect of steroids therapy.   This veteran's intake of oral steroids in 1983-1986 is less likely as not resulted in DM he had in 2007.  This Veteran's treatment for pulmonary symptoms of sarcoidosis with inhaled steroids is less likely as not responsible for onset or aggravation of type II DM.  His DM has been uncontrolled and lately getting worse, [he] is on Insulin 70/30 regimen 30 units sc tid per veteran's statement, and he is off Metformin due to diarrhea and abdominal discomfort.  Veteran was treated with oral steroids only in 1980s [and] since then no oral steroids only inhaled steroids for this pulmonary symptoms.  Veteran denies any family history of DM, but he himself is morbidly obese, his BMI is 36.81.  This veteran's type II DM is at least as likely as not due to his morbid obesity and sedentary life style.  Veteran is not on inhaled steroid since December 2007, but his DM is still uncontrolled.  It is less likely as not that this veteran's type II DM is due to or aggravated by the use or oral steroids in 1983-1986 or inhaled steroids use in the past (2004-2007) for his service-connected pulmonary sarcoidosis."

Based on the foregoing, the Board finds that entitlement to service connection for diabetes mellitus type II is not warranted in this case.  Here, the Veteran has been diagnosed with diabetes mellitus type II and several related conditions.  However, the VA examinations dated in November 2007 and April 2011specifically found that the Veteran's diabetes mellitus was not related to his service-connected sarcoidosis or medication taken for this disability.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his diabetes mellitus is related to his service-connected sarcoidosis.  He contends, in addition to being related to steroids prescribed for his sarcoidosis, that his sarcoidosis and sedentary lifestyle caused his morbid obesity and therefore his diabetes mellitus.  He also claims that he was taking 8 inhalations of oral steroids (two inhalations 4 times per day) at the time he was prescribed this medication.  

With respect to the number of inhalations per day, the August 2011 examiner indicated that this was the maximum dose of Flunisolide, but the examiner also stated that, with inhaled steroids at the doses in micrograms there is very minimum absorption of the drug in the systemic circulation and that the chances of developing diabetes mellitus from such a small dose is next to none.  He went on to state that, in the medical literature there is no side effect of diabetes mellitus onset or aggravation mentioned for the inhaled steroid and there is no contraindication for the use of inhaled steroids in diabetic asthmatic.  And the examiner noted that the Veteran has not been on inhaled steroids since December 2007, but his diabetes mellitus was still uncontrolled.  Also, with respect to the Veteran's contention that his sarcoidosis caused his morbid obesity, there is no evidence in the medical records to suggest that this is the case.  

In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay no v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's diabetes mellitus type II is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his diabetes mellitus are outweighed by the medical evidence of record, specifically the opinions of the November 2007 and April 2011 VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


